          Case 1:19-cv-00163-PB Document 89 Filed 08/16/19 Page 1 of 1
                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

                                  APPEAL COVER SHEET


1.     USDC/NH Case No. 19-cv-163-PB

2.     TITLE OF CASE: NH Lottery Commission v. US Attorney General, et al.

3.     TYPE OF CASE: Civil

4.     NAME OF APPELLANT(S) & COUNSEL FOR APPELLANT(S):
       See certified copy of docket (ECF registered users not provided with a copy of docket)

5.     NAME OF APPELLEE(S) & COUNSEL FOR APPELLEE(S):
       See certified copy of docket (ECF registered users not provided with a copy of docket)

6.     NAME OF JUDGE: Judge Barbadoro

7.     DATE OF JUDGMENT OR ORDER ON APPEAL: June 20, 2019

8.     DATE OF NOTICE OF APPEAL: August 16, 2019

9.     FEE PAID or IFP :Not Applicable

10.    COURT APPOINTED COUNSEL: Not Applicable

11.     COURT REPORTER(S): and DATES:          Brenda Hancock 2/22/19; Liza Dubois
4/4/19; Liza Dubois (AM); Brenda Hancock (PM) 4/11/19;

12.    TRANSCRIPTS ORDERED/ON FILE: YES

13.    HEARING/TRIAL EXHIBITS: NO

14.    MOTIONS PENDING: NO

15.    GUIDELINES CASE: Not Applicable

16.    RELATED CASES or CROSS APPEAL:

17.    SPECIAL COMMENTS:




cc: Counsel of Record
